                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA

                                                                                   Mar 09 2020

IN THE MATTER OF THE ARREST OF                   )                      00002
                                                                           021-M
                                                       Case No. 1-20-mj-00021-MMS
                                                 )
JOSE RODRIGUEZ                                   )
                                                 )
                                                 )

                     AFFIDAVIT IN SUPPORT OF AN APPLICATION
                            FOR AN ARREST WARRANT

        I, FRANK D. REID, Jr., being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

        1.     I make this affidavit in support of an application for an arrest warrant for JOSE

RODRIGUEZ, date of birth May 13, 1991, residing in Hoonah, Alaska (hereinafter

“SUBJECT”). An investigation has revealed that the SUBJECT knowingly transferred obscene

matter to another individual who has not attained the age of 16 years, in violation of 18 U.S.C. §

1470.

        2.     I am currently employed as a Special Agent (SA) for the Federal Bureau of

Investigation (FBI), and have been so employed since December 2010. During my employment

with the FBI, I have been assigned the investigation of criminal matters within the jurisdiction of

the FBI, with emphasis in the areas of drugs, violent crimes, crimes against children, and white-

collar investigations. Prior to being assigned to the Anchorage Division, I served an assignment

in San Jose, California. In San Jose, I was tasked to investigate crimes against children, white

collar, and intellectual property investigations. I have been assigned to the Juneau Resident

Agency within the Anchorage Division of the FBI since April of 2018. In my current




1:20-mj-00021-MMS               Page 1 of 22
       Case 1:20-mj-00021-MMS Document 1-1 Filed 03/09/20 Page 1 of 22
                                                                                     Mar 09 2020



assignment, I am responsible to investigate all criminal activity currently under the jurisdiction

of the FBI to include investigations into various crimes against children.

       3.      Due to the proliferation of technical resources in criminal activity, particularly the

use of computers, smart phones, and other digital devices, I have investigative experience with

technical aspects of criminal investigations, and I have attended trainings, conferences, and

seminars that have provided me training on technical resources.

       4.      I am familiar with the information contained in this affidavit based upon the

investigation I have conducted, which included conversations with law enforcement officers and

others, and the review of reports, database records, and other acquired evidence.

       5.      Because I submit this affidavit for the limited purpose of securing an arrest

warrant, I have not included each and every fact known to me or the government. I have only

included those facts necessary to establish probable cause to believe that, JOSE RODRIGUEZ,

date of birth May 13, 1991, residing in Hoonah, Alaska has violated 18 U.S.C. § 1470.

                                    RELEVANT STATUTES

       6.      The relevant statute is as follows:

               a. 18 U.S.C. § 1470 provides, in relevant part, Whoever, using the mail or any

                   facility or means of interstate commerce, knowingly transfers obscene matter

                   to another individual who has not attained the age of 16 years, knowing that

                   such other individual has not attained the age of 16 years, or attempts to do so,

                   shall be fined under this title.




1:20-mj-00021-MMS               Page 2 of 22
       Case 1:20-mj-00021-MMS Document 1-1 Filed 03/09/20 Page 2 of 22
                                                                                   Mar 09 2020




                                           DEFINITIONS

       7.      The following terms are relevant to this affidavit in support of this application for

an arrest warrant:

               a. Child Erotica: The term “child erotica” means any material relating to minors

                     that serves a sexual purpose for a given individual, including fantasy writings,

                     letters, diaries, books, sexual aids, souvenirs, toys, costumes, drawings, and

                     images or videos of minors that are not sexually explicit.

               b. Child Pornography: The term “child pornography” is defined at 18 U.S.C. §

                     2256(8). It consists of visual depiction of sexually explicit conduct where (a)

                     the production of the visual depiction involved the use of a minor engaged in

                     sexually explicit conduct, (b) the visual depiction is a digital image, computer

                     image, or computer-generated image that is, or is indistinguishable from, that

                     of a minor engaged in sexually explicit conduct, or (c) the visual depiction has

                     been created, adapted, or modified to appear that an identifiable minor is

                     engaged in sexually explicit conduct), as well as any visual depiction, the

                     production of which involves the use of a minor engaged in sexually explicit

                     conduct. See 18 U.S.C. §§ 2252 and 2256(2), (8).

               c. Minor: The term “minor” means any person under the age of eighteen years.

                     See 18 U.S.C. § 2256(1).

               d. Sexually Explicit Conduct: The term “sexually explicit conduct” means actual

                     or simulated (a) sexual intercourse, including genital-genital, oral-genital, or

                     oral-anal, whether between persons of the same or opposite sex; (b) bestiality;




1:20-mj-00021-MMS               Page 3 of 22
       Case 1:20-mj-00021-MMS Document 1-1 Filed 03/09/20 Page 3 of 22
                                                                                           Mar 09 2020



                    (c) masturbation; (d) sadistic or masochistic abuse; or (e) lascivious exhibition

                    of the genitals or pubic area of any persons. See 18 U.S.C. § 2256(2).

                e. Visual Depictions: “Visual depictions” include undeveloped film and

                    videotape, and data stored on computer disk or by electronic means, which is

                    capable of conversion into a visual image. See 18 U.S.C. § 2256(5).

        8.      The following technical terms are relevant to my affidavit in support of this

application for an arrest warrant.

                a. As part of my training, I have become familiar with the Internet (also

                    commonly known as the World Wide Web), which is a global network of

                    computers 1 and other electronic devices that communicate with each other

                    using various means, including standard telephone lines, high-speed

                    telecommunications links (e.g., copper and fiber optic cable), and wireless

                    transmissions including cellular networks and satellite. Due to the structure of

                    the Internet, connections between computers on the Internet routinely cross

                    state and international borders, even when the computers communicating with

                    each other are in the same state. Individuals and entities use the Internet to

                    gain access to a wide variety of information; to send information to, and

                    receive information from, other individuals; to conduct commercial

                    transactions; and to communicate via electronic mail (“e-mail”).


1
  The term “computer” is defined by 18 U.S.C. § 1030 (e) (1) to mean “an electronic, magnetic, optical,
electrochemical, or other high speed data processing device performing logical, arithmetic, or storage
functions, and includes any data storage facility or communications facility directly related to or operating
in conjunction with such device, but such term does not include an automated typewriter or typesetter, a
portable hand held calculator, or other similar device.”




1:20-mj-00021-MMS               Page 4 of 22
       Case 1:20-mj-00021-MMS Document 1-1 Filed 03/09/20 Page 4 of 22
                                                                               Mar 09 2020




           b. Set forth below are some definitions of technical terms, used throughout this

               Affidavit, and in Attachments A and B, hereto, pertaining to the Internet and

               computers more generally:

              i.   Digital device: A “digital device” includes any electronic system or

                   device capable of storing and/or processing data in digital form, including

                   central processing units; desktop, laptop or notebook computers; tablets,

                   internet-capable cellular phones (smart phones), or personal digital

                   assistants; wireless communication devices such as telephone paging

                   devices, beepers, and mobile telephones; peripheral input/output devices

                   such as keyboards, printers, scanners, plotters, monitors, and drives

                   intended for removable media; related communications devices such as

                   modems, cables, and connections; storage media such as hard disk drives,

                   flash drives, thumb drives, floppy disks, compact disks, DVDs, magnetic

                   tapes, and memory chips; and security devices.

             ii.   Domain Name: “Domain names” are common, easy to remember names

                   associated with an internet protocol address (defined below). For example,

                   a domain name of “www.usdoj.gov” refers to the internet protocol address

                   of 149.101.1.32.

            iii.   Internet Service Providers (ISPs) and the Storage of ISP Records: Internet

                   Service Providers are commercial organizations that are in business to

                   provide individuals and businesses access to the Internet. ISPs provide a

                   range of functions for their customers including access to the Internet, web

                   hosting, e-mail, remote storage, and co-location of computers and other



1:20-mj-00021-MMS               Page 5 of 22
       Case 1:20-mj-00021-MMS Document 1-1 Filed 03/09/20 Page 5 of 22
                                                                               Mar 09 2020



                 communications equipment. ISPs can offer a range of options in providing

                 access to the Internet, including telephone-based dial-up, broadband-based

                 access via digital subscriber line (DSL) or cable television, cellular

                 networks, dedicated circuits, or satellite-based subscription. ISPs typically

                 charge a fee based upon the type of connection and volume of data, called

                 bandwidth, which the connection supports. Many ISPs assign each

                 subscriber an account name – a user name or screen name, an “e-mail

                 address,” an e-mail mailbox, and a personal password selected by the

                 subscriber. By using a computer equipped with a telephone or cable

                 modem, the subscriber can establish communication with an ISP and can

                 access the Internet. ISPs maintain business and other records (“ISP

                 records”) pertaining to their subscribers (regardless of whether those

                 subscribers are individuals or entities). These records may include

                 account application information, subscriber and billing information,

                 account access information (often times in the form of log files), e-mail

                 communications, information concerning content uploaded and/or stored

                 on or via the ISP’s servers, and other information, which may be stored

                 both in computer data format and in written or printed record format. ISPs

                 reserve and/or maintain computer disk storage space on their computer

                 system for their subscribers’ use. This service by ISPs allows for both

                 temporary and long-term storage of electronic communications and many

                 other types of electronic data and files. Typically, e-mail that has not been

                 opened by an ISP customer is stored temporarily by an ISP incident to the



1:20-mj-00021-MMS               Page 6 of 22
       Case 1:20-mj-00021-MMS Document 1-1 Filed 03/09/20 Page 6 of 22
                                                                                 Mar 09 2020



                  transmission of that e-mail to the intended recipient, usually within an area

                  known as the home directory. Such temporary, incidental storage is

                  defined by statute as “electronic storage.” See 18 U.S.C. § 2510 (15). A

                  service provider that is available to the public and provides storage

                  facilities after an electronic communication has been transmitted and

                  opened by the recipient, or provides other long-term storage services to the

                  public for electronic data and files, is defined by statute as providing a

                  “remote computing service.” See 18 U.S.C. § 2711(2).

            iv.   Internet Protocol Address (IP Address): Every computer or device on the

                  Internet is referenced by a unique internet protocol address the same way

                  every telephone has a unique telephone number. An IP address is a series

                  of four numbers separated by a period, and each number is a whole

                  number between 0 and 254. An example of an IP address is

                  192.168.10.102. Each time an individual accesses the Internet, the

                  computer from which that individual initiates access is assigned an IP

                  address. A central authority provides each ISP a limited block of IP

                  addresses for use by that ISP’s customers or subscribers. Some ISP’s

                  employ dynamic IP addressing, that is they allocate any unused IP

                  addresses at the time of initiation of an Internet session each time a

                  customer or subscriber accesses the Internet. A dynamic IP address is

                  reserved by an ISP to be shared among a group of computers over a period

                  of time. The ISP logs the date, time, and duration of the Internet session

                  for each IP address and can identify the user of that IP address for such a



1:20-mj-00021-MMS               Page 7 of 22
       Case 1:20-mj-00021-MMS Document 1-1 Filed 03/09/20 Page 7 of 22
                                                                                    Mar 09 2020




                      session from these records. On the other hand, some ISP’s, including

                      most cable providers, employ static IP addressing, that is a customer or

                      subscriber’s computer is assigned one IP address that is used to identify

                      each and every Internet session initiated through that computer. Absent

                      some break in service, static IP addresses generally do not change over a

                      period of time, and typically remain assigned to a specific computer.

                v.    The terms “records” and “information” includes all forms of creation or

                      storage, including any form of computer or electronic storage (such as

                      hard disks or other media that can store data); any handmade form (such

                      as writings, drawings or paintings); any mechanical form (such as printing

                      or typing); and any photographic form (such as microfilm, microfiche,

                      prints, slides, negatives, videotapes, motion pictures, or photocopies).

                      FACTS IN SUPPORT OF PROBABLE CAUSE

                           Information Relating to COMPLAINANT

       9.     In December 2019, FBI Agent Frank Reid (Affiant) reviewed information from the

Hoonah Police Department; Case 19-0227. In summary, on or about March 10, 2019, the Hoonah

Police Department received information that Jose Rodriguez (RODRIGUEZ), date of birth May 13,

1991, was furnishing alcohol to minors and engaging in activities with those minors consistent with

“grooming” them for sexual activity.

       10.    The investigation was initiated as a result of the interview of a 14-year-old female minor

(COMPLAINANT) who provided information during a February 22, 2019, forensic interview conducted

by the Child Advocacy Center (CAC) in Juneau, Alaska.

       11.    During the interview, the COMPLAINANT said the following:



1:20-mj-00021-MMS               Page 8 of 22
       Case 1:20-mj-00021-MMS Document 1-1 Filed 03/09/20 Page 8 of 22
                                                                                    Mar 09 2020




              a. RODRIGUEZ was living with her and her mother. RODRIGUEZ and the

                  COMPLAINANT began talking to one another as what the COMPLAINANT viewed

                  as a friendship. They spoke both in-person and via text message exchanges.

              b. At several unknown times, RODRIGUEZ told the COMPLAINANT that he liked her

                  more than a friend and made comments about her looks. RODRIGUEZ also offered

                  for the COMPLAINANT to smoke marijuana and vape with him. COMPLAINANT

                  advised RODGRIGUEZ was also purchasing alcohol for other minors in Hoonah.

              c. COMPLAINANT said that in addition to herself, she heard rumors that

                  RODRIGUEZ was “trying to get with” two other minor females, ages 14 (hereinafter

                  “POSSIBLE VICTIM 1”) and 16 (hereinafter “POSSIBLE VICTIM 2”) in the

                  Hoonah area. Based on Affiant’s training and experience, “trying to get with” is

                  slang for attempting to have relations of a sexual nature and/or engage in a romantic

                  relationship with another individual.

              d. COMPLAINANT said RODRIGUEZ told POSSIBLE VICTIM 2 he wanted to marry

                  her. Based on the investigation to date, your Affiant is not aware if POSSIBLE

                  VICTIMS 1 and 2 have been identified.

              e. COMPLAINANT was also aware of RODRIGUEZ sending a nude photo of himself

                  through a text message to a 14-year-old minor female (hereinafter “VICTIM 1”) at

                  some point between June and July 2018.

       12.    The COMPLAINANT advised she still had a text message exchange saved on her phone

where RODRIGUEZ stated that he liked her. Subsequent to the interview, she provided a copy of

screenshots from that exchange to law enforcement. The date of this text message exchange is

unknown. The content of the exchange is as follows;



1:20-mj-00021-MMS               Page 9 of 22
       Case 1:20-mj-00021-MMS Document 1-1 Filed 03/09/20 Page 9 of 22
                                                                                   Mar 09 2020




       COMPLAINANT- “I don’t know”

       RODRIGUEZ- “What do you mean you don’t know/Sorry to say this but I do/But I’m with your
       moms”

       COMPLAINANT- “You do what?”

       RODRIGUEZ- “And you are not my age”

       COMPLAINANT- “What?”

       RODRIGUEZ- “Nothing”

       COMPLAINANT- “Okay”

       RODRIGUEZ - “Like you”

       COMPLAINANT - “Oh okay”

       RODRIGUEZ- “You don’t”

       COMPLAINANT- “I like you as a friend”

       RODRIGUEZ- “I know that I’m not saying anything”

       COMPLAINANT- “Okay”

       RODRIGUEZ- “Erase the texts”

       COMPLAINANT- “Okay i will”

                            Investigation of Other Possible Victims and Victim 1

       13.    During the investigation, the Hoonah Police Department interviewed five of the minors

and VICTIM 1 previously identified by the COMPLAINANT as minors who RODGRIGUEZ was

purchasing alcohol for. Except for VICTIM 1, none of the minors, both male and female, disclosed

RODRIGUEZ ever bought them alcohol or made comments of a sexual nature towards them.

       14.    One of the minors interviewed was a 16-year-old female. During the interview, she

admitted to drinking alcohol, but was not forthcoming with the Hoonah Police Officer as to how she was



1:20-mj-00021-MMS              Page 10 of 22
      Case 1:20-mj-00021-MMS Document 1-1 Filed 03/09/20 Page 10 of 22
                                                                                     Mar 09 2020




able to obtain it. She also stated she did not know who RODRIGUEZ was. The 16-year-old minor was

interviewed in the presence of her mother. Based on Affiant’s training and experience, your Affiant

knows that individuals who are interviewed in the presence of others; such as a parent, a spouse, or a

manager, are not always forthcoming. This is due to the fact they believe if they provide truthful

information, they might be embarrassed and/or concerned about the possible repercussions of being

forthcoming.

       15.     On or about March 15, 2019, VICTIM 1 was initially interviewed. VICTIM 1 said the

following:

               a. VICTIM 1 said she did not drink alcohol but knew of other minors who did.

                  VICTIM 1 was not aware of who bought the alcohol for the other minors.

               b. VICTIM 1 was familiar with who RODRIGUEZ was and stated the two of them had

                  exchanged text messages. VICTIM 1 advised RODRIGUEZ told her she was

                  beautiful, pretty, and wanted to smoke marijuana with her. VICTIM 1 advised she

                  told RODRIGUEZ how old she was. RODRIGUEZ knew she was friends with

                  COMPLAINANT 1, who was a similar age.

               c. VICTIM 1 advised RODRIGUEZ sent VICTIM 1 photos of himself. The photos

                  were of himself shirtless and a photo of his private parts. VICTIM 1 advised she

                  deleted all the images and text message he sent her during the summer of 2018, but

                  still had the phone that she used at the time in her possession.

       16.     VICTIM 1’s phone was provided to the Hoonah Police Department and sent to the

Alaska Department of Public Safety Technical Crimes Unit for processing. On July 1, 2019, the cellular

telephone provided by VICTIM 1 was examined by the Alaska Department of Public Safety Technical

Crimes Unit. The results of the examination determined the cellular telephone had been factory reset



1:20-mj-00021-MMS              Page 11 of 22
      Case 1:20-mj-00021-MMS Document 1-1 Filed 03/09/20 Page 11 of 22
                                                                                    Mar 09 2020



prior to being provided to law enforcement. As a result of this factory reset, no items of evidentiary

value were found.

                      Recorded Phone Call between RODRIGUEZ and VICTIM 1

       17.     Based on the information provided by VICTIM 1, an Officer with the Hoonah Police

Department applied for and was granted a Glass Warrant, Warrant #1HN-19-01SW, to record a

conversation between VICTIM 1 and RODRIGUEZ on March 15, 2019.

       18.     On March 15, 2019, a phone call was placed to RODRIGUEZ, telephone number (907)

612-1105, by VICTIM 1. During the call, VICTIM 1 asked the person who answered the phone “is this

Jose?” and the individual responded, “Uh huh.” VICTIM 1 then identified herself, stated she needed

his help, and asked him if he remembered the naked pictures he sent her this summer. The individual

again replied “Uh huh.” VICTIM 1 stated that her mother was snooping around, and she wanted to

delete the photos from her phone so her mother wouldn’t find out. The individual replied “Alright.”

The call continues and the individual eventually appears to hang up the phone.

       19.     Hoonah Police was able to confirm the telephone number (907) 612-1105 was utilized by

RODRIGUEZ after conferring with COMPLAINANT 1’s parents, who advised this was the number

RODRIGUEZ used. Additionally, this telephone number appeared in VICTIM 1’s cellular telephone

provider’s billing records which were provided by VICTIM 1’s parent. These records contained logs of

multiple text message exchanges on July 24, 2019 and July 25, 2019, between VICTIM 1 and telephone

number (907) 612-1105.

       20.     On March 15, 2019, a Search Warrant, Warrant #1HN-19-02SW, was obtained for

RODRIGUEZ’s cellular telephone (hereinafter “SUBJECT DEVICE”). The Hoonah Police Department

contacted RODRIGUEZ at his residence. After making contact, RODRIGUEZ was asked if his number




1:20-mj-00021-MMS              Page 12 of 22
      Case 1:20-mj-00021-MMS Document 1-1 Filed 03/09/20 Page 12 of 22
                                                                                        Mar 09 2020




was (907) 612-1105 and he replied, “Uh Huh.” The SUBJECT DEVICE was subsequently seized and

sent to the Alaska Department of Public Safety Technical Crimes unit to be analyzed. 2

        21.     The Affiant reviewed the Alaska Department of Public Safety Technical Crimes Unit

reports related to the examination of the SUBJECT DEVICE. In the report, multiple photos of a male

individual, believed to be RODRIGUEZ, were seized. There were multiple photos of the male

individual shirtless, which was the description of one of the photos described by VICTIM 1. Multiple

photos of a male genitalia were also found and seized. Lastly, an image with a Puerto Rican

identification card for RODRIGUEZ was seized from the SUBJECT DEVICE. No text messages of

investigative interest were seized during the allotted timeframe outlined in Warrant #1HN-19-02SW,

and no images of underage females were observed.

        22.     The Technical Crimes Unit Investigator further advised there were in excess of over

1,000 text messages on the SUBJECT DEVICE that were not searched due to the temporal restriction

imposed as part of Search Warrant #1HN-19-02SW. The Investigator advised the multiple pictures of

the male genitalia could have been sent in text messages, but it is unknown at this time due to the fact

the text messages outside of the limited date range authorized by Search Warrant #1HN-19-02SW were

not examined.

        23.     On July 12, 2019, the Hoonah Police Department took several of the images located on

the SUBJECT DEVICE for VICTIM 1 to review. Approximately 5 photos were shown to VICTIM 1.

The images that included male genitalia were redacted due to the age of VICTIM 1. VICTIM 1 advised


2
  It should be noted the Honorable State Judge Mary Kay Germain restricted the scope of Search Warrant
#1HN-19-02SW for investigators to review text message exchanges between the dates of July 24, 2018
and July 25, 2018. Based on your Affiant’s review of the toll records, which only outlined toll records
from June 26, 2018 through July 26, 2018, the Affiant believes the scope of this search was restricted to
this date range due to the fact that VICTIM 1’s toll records, which were copies provided by VICTIM 1’s
parents, appeared to only show contacts with telephone number (907) 612-1105 on July 24, 2018, and
July 25, 2018.


1:20-mj-00021-MMS              Page 13 of 22
      Case 1:20-mj-00021-MMS Document 1-1 Filed 03/09/20 Page 13 of 22
                                                                                   Mar 09 2020




RODRIGUEZ sent her a total of two photos, and she recognized one of those images from the group of

5 shown to her. The photo showed a male’s stomach, hand, and redacted genitalia. The male has

distinctive tattoos on his stomach and hand. In the background of the photo was a stuffed Sponge Bob

Square Pants doll. At this time, it is unknown if the tattoos in the photo have been compared to the

tattoos on RODRIQUEZ’s person.

        24.    On July 22, 2019, RODRIGUEZ was charged in The Superior Court for the State of

Alaska, First Judicial District at Hoonah, with One Count of Distribution of Indecent Material to Minors,

a violation of Alaska Statute 11.61.128(a), a Class C Felony. Charges in this matter are still pending.

        25.    On February 6, 2020, your Affiant received subpoena returns from AT&T for phone

number connected to the phone seized from RODRIGUEZ pursuant to Search Warrant #1HN-19-

02SWnumber believed to belong to RODRIGUEZ, and for the phone number connected to VICTIM 1’s

phone. These records were more complete than those originally provided by VICTIM 1’s parents and

reviewed by Hoonah Police prior to seeking Search Warrant #1HN-19-02SW. The first identified

communication between SUBJECT DEVICE and VICTIM 1’s phone was on July 24, 2018. The last

communication was on August 10, 2018. These records show over 700 text message exchanges

between the two phone numbers during the noted time period.

        26.    Based on Affiant’s review of the Hoonah Police Department’s investigation, the Hoonah

Police Department did not have the AT&T toll records at the time they applied for Search Warrant

#1HN-19-02SW, which included additional contacts between RODRIGUEZ and VICTIM 1 in August

2018.

        27.    On February 7, 2020, Affiant applied for and was granted a Search Warrant for the

SUBJECT DEVICE; Search Warrant 1:20-mj-00009-MMS. The scope of this warrant was to search




1:20-mj-00021-MMS              Page 14 of 22
      Case 1:20-mj-00021-MMS Document 1-1 Filed 03/09/20 Page 14 of 22
                                                                                      Mar 09 2020




was to search and seize the items which constituted evidence, fruits or instrumentalities of violations or

attempted violations of 18 U.S.C. §§ 1470 and 2422(b) from the SUBJECT DEVICE.

          28.   On February 20, 2020, the SUBJECT DEVICE was provided to the FBI Anchorage

Division’s Computer Analysis Response Team (CART) Forensic Examiner for further extraction and

review.

          29.   In reviewing the SUBJECT DEVICE for images and text messages which constituted

evidence, fruits or instrumentalities of violations or attempted violations of 18 U.S.C. §§ 1470 and

2422(b) from the SUBJECT DEVICE, the Forensic Examiner observed the following;

                a. One thumbnail image believed to be child pornography. The image was described to

                   affiant as an image of a prepubescent female’s head and nude partial torso with her

                   hand holding an adult male’s penis with what appears to be semen running down it.

                   Behind the prepubescent female appears to be the end of a bed and other bedroom

                   furniture. No other part of the male is visible. The file path of the image reflects

                   being stored as a cache file of Google Chrome. Based on my training and experience,

                   the file path indicates the image was likely obtained from the internet or other remote

                   source. No further analysis of the image was completed.

                b. A second thumbnail image believed to be possible child pornography. The image

                   was described to the affiant as an image of what appears to be a prepubescent

                   female’s vagina penetrated by the top of an adult male’s penis, with only the body of

                   the penis visible. Overlaid onto the front of the vagina are large animated eyes and

                   long dark hair tied in a “pigtail” on the side.

                c. A third thumbnail image believed to be possible child pornography or child erotica.

                   The image was described to the affiant as including two prepubescent females, one



1:20-mj-00021-MMS              Page 15 of 22
      Case 1:20-mj-00021-MMS Document 1-1 Filed 03/09/20 Page 15 of 22
                                                                                    Mar 09 2020



                   fully nude and one only wearing a shirt with the bottom half of her body possibly

                   naked but difficult to confirm. Standing behind the two prepubescent females is a

                   possible adult male, fully clothed and with only the left side of his body viewable

                   from below the chest to his foot. The head and face of adult is not included in the

                   image. Two additional thumbnail images of these same two prepubescent girls

                   appearing to be of a series were noted directly next to this image. No further analysis

                   of the image was completed.

               d. Multiple images of marijuana, drug paraphernalia, U.S. currency, and firearms.

               e. Multiple text messages of what appears to be user of the SUBJECT DEVICE and

                   others currently unknown discussing the sale of controlled substances.

       30.     On February 27, 2020, a rollover Search Warrant request was sent the Court to amend

Search Warrant 1:20-mj-00009-MMS. The rollover request sought to include searches for items which

constituted evidence, fruits or instrumentalities of violations or attempted violations of 18 U.S.C. §§

1470, 2251(a), 2252(a)(1), 2252(a)(4)(B), and 2422(b) and 21 U.S.C. § 841(a)(1). On February 28,

2019, the court granted the rollover Search Warrant, Search Warrant 1:20-mj-00017-MMS.

       31.     On March 2 and 3, 2020, I reviewed the phone seized from RODRIGUEZ. In summary,

I observed the following;

               a. One image of what appeared to be consistent with the groin area of a female toddler

                   with the vagina exposed. Also included in the image was what appeared to an adult

                   finger and a man’s penis either penetrating the vagina or anus of the toddler. The

                   image was subsequently compared to a database of known child pornography images

                   by an FBI Forensic Examiner, but this image did not yield a result as a known child




1:20-mj-00021-MMS              Page 16 of 22
      Case 1:20-mj-00021-MMS Document 1-1 Filed 03/09/20 Page 16 of 22
                                                                                    Mar 09 2020



                    pornography image. This image was located in cached space on the phone, and

                    appeared to have been accessed through the Google Chrome browser.

               b. One image of what appeared to be a partially nude, female wearing a blue shirt, who

                    appeared between the age of 12 to 16 years old, with what appeared to be semen

                    around her mouth. In the background of the image is what appears to be an adult

                    male. The image was subsequently compared to a database of known child

                    pornography images by an FBI Forensic Examiner, but this image did not yield a

                    result as a known child pornography image.

               c. Multiple URLs specific to pornography related to “Teens.”

               d. Multiple images of unknown, clothed females who appear to be between the ages of

                    15-20 years of age.

               e. Multiple images and videos of adult pornography.

               f. Multiple images of RODRIGUEZ to include the image of RODRIGUEZ’s penis that

                    was recognized by VICTIM 1. It should be noted that in this unredacted image, the

                    visible penis contains a distinctive triangle-shaped birthmark that would be readily

                    apparent to any individual who viewed the image.

               g.   Multiple text messages related to the distribution of marijuana, images of what

                    appeared to be marijuana including individually packaged for distribution, multiple

                    images of U.S. and foreign currency, and firearms.

       32.     Affiant reviewed the potential child pornography/child erotica images originally

described to him by the FBI Forensic examiner on February 20, 2020. A summary from the review of

the images is as follows;




1:20-mj-00021-MMS              Page 17 of 22
      Case 1:20-mj-00021-MMS Document 1-1 Filed 03/09/20 Page 17 of 22
                                                                               Mar 09 2020


           a. The image was described to affiant as an image of a prepubescent female’s head and

              nude partial torso with her hand holding an adult male’s penis with what appears to

              be semen running down it. The image was reviewed by the affiant and it appeared to

              be of an adult female who exhibited the physical characteristics of a prepubescent

              child.

           b. The image described to the affiant as an image of what appears to be a prepubescent

              female’s vagina penetrated by the top of an adult male’s penis, with only the body of

              the penis visible. Overlaid onto the front of the vagina are large animated eyes and

              long dark hair tied in a “pigtail” on the side. The image was reviewed by affiant and

              appeared to be consistent with child pornography. The image was subsequently

              compared to a database of known child pornography images by an FBI Forensic

              Examiner, but this image did not yield a result as a known child pornography image.

           c. The image described to the affiant as including two prepubescent females, one fully

              nude and one only wearing a shirt with the bottom half of her body possibly naked

              but difficult to confirm. Standing behind the two prepubescent females is a possible

              adult male, fully clothed and with only the left side of his body viewable from below

              the chest to his foot. The head and face of adult is not included in the image. The

              affiant reviewed these images and they appear to be of either RODRIGUEZ’s

              children and/or family members, or possibly the children of RODRIGUEZ’s

              girlfriend at the time. Other photos of the same children in clothing, and partial

              clothing, were also observed. This image, and other similar images of the children,

              were subsequently compared to a database of known child pornography images by an




1:20-mj-00021-MMS              Page 18 of 22
      Case 1:20-mj-00021-MMS Document 1-1 Filed 03/09/20 Page 18 of 22
                                                                                   Mar 09 2020




                  FBI Forensic Examiner. These images did not yield a result as known child

                  pornography images.

       33.    On March 4, 2020, an FBI Forensic Examiner submitted all images and videos on the

SUBJECT DEVICE through a forensic tool designed to identify known child pornography images based

on hash values. The results of this search yielded one known child pornography image. The FBI

Forensic Examiner described the known image as the backside of a female and the image was part of a

known series. It should be noted that the FBI Forensic Examiner who submitted the images through the

forensic tool is not the same FBI Forensic Examiner who originally reviewed the SUBJECT DEVICE

on February 20, 2020.

                             Indications of Possible Other Digital Devices

       34.    Affiant was unable to locate communications between RODRIGUEZ and VICTIM 1 on

the SUBJECT DEVICE.       Based on Affiant’s review of the SUBJECT DEVICE and the

aforementioned AT&T records, it is Affiant’s belief the SUBJECT DEVICE was not the cellular

telephone originally used for the text message exchanges based on the following;

              a. During the review, Affiant observed several images featuring RODRIGUEZ and at

                  least two different cellular telephones which do not appear to match the SUBJECT

                  DEVICE currently in the FBI’s custody.

              b. Text message activity appear to begin after September 2018, which is subsequent to

                  the contacts described by VICTIM 1.

              c. The AT&T records indicate the make and model of the phone used during the July

                  24, 2018, through August 10, 2018, text exchanges between RODRIGUEZ and

                  VICTIM 1 differs from the make and model of the SUBJECT DEVICE.




1:20-mj-00021-MMS              Page 19 of 22
      Case 1:20-mj-00021-MMS Document 1-1 Filed 03/09/20 Page 19 of 22
                                                                                  Mar 09 2020


               d. The image identified by VICTIM 1 and observed on the SUBJECT DEVICE appears

                  to have been created on March 31, 2018, and taken by another device. This device

                  model number differed from both the SUBJECT DEVICE and the device referenced

                  in the AT&T records.

       35.     RODRIGUEZ’s appeared to utilize pre-paid phone accounts. Based on my training

experience, I know that people who use pre-paid phone accounts regularly exchange phones. I also

know that data can be transferred from one phone to the other with the use of SD cards or back-up from

a cloud server. Various types of data can be transferred over based on the user’s preference and/or the

phone’s operating system. Conversely, information can also be chosen not to transfer over, such as

deleted text messages, to the new phone.

       36.     Affiant has reviewed RODRIGUEZ’s criminal history. RODRIGUEZ has previous

convictions for drug-related distribution offenses which appear to be connected with distributing

controlled substances to minors.

                                     Summary of Probable Cause

       37.     The purpose of this affidavit is to seek an arrest warrant for JOSE RODRIGUEZ,

date of birth May 13, 1991, residing in Hoonah, Alaska. Based on my investigation, there is

probable cause to believe that RODRIGUEZ has violated 18 U.S.C. § 1470. I submit that there

is probable cause to arrest RODRIGUEZ for the following reasons:

               a. Communications between Victim 1 and RODRIGUEZ occurred between July

                  24, 2018, and approximately August 10, 2018. During this time, VICTIM 1

                  stated that RODRIGUEZ sent her a photograph with his exposed genitalia.

                  VICTIM 1 has identified this photograph among those photographs located on

                  the SUBJECT DEVICE. VICTIM 1 also described RODRIGUEZ’s



1:20-mj-00021-MMS              Page 20 of 22
      Case 1:20-mj-00021-MMS Document 1-1 Filed 03/09/20 Page 20 of 22
                                                                              Mar 09 2020



              statements about VICTIM 1 being beautiful and pretty, and described that

              RODRIGUEZ had offered her marijuana. In Affiant’s training and

              experience, each of these actions is consistent with RODRIGUEZ attempting

              to groom VICTIM 1 to engage with him in sexually explicit conduct.

           b. Additional evidence supports the conclusion that RODRIGUEZ has a sexual

              interest in minors consistent with him sending an image of his genitalia to a

              minor that he was attempting to groom. That evidence includes:

               i. COMPLAINANT described RODRIGUEZ making multiple statements

                 about liking her more than as a friend and “trying to get with” her.

                 COMPLAINANT also provide law enforcement with text messages in

                 which RODRIGUEZ told COMPLAINANT that he liked her, and also

                 instructed her to erase the record of that communication.

              ii. The search of the SUBJECT DEVICE yielded multiple images, videos,

                 and URL links related to “Teen” pornography. Affiant observed multiple

                 images of clothed females who appeared to be between the age of 15 to 20

                 years of age. In addition, one image on the SUBJECT DEVICE was

                 identified as child pornography, and three additional images are suspected.

                 Based on my training and experience, individuals who view this type of

                 material, are demonstrating a sexual interest in minors or minors who

                 appear to be minors.

           c. Text messages and images observed by the FBI Forensic Examiner and

              Affiant appear to corroborate the COMPLAINANT’s information




1:20-mj-00021-MMS              Page 21 of 22
      Case 1:20-mj-00021-MMS Document 1-1 Filed 03/09/20 Page 21 of 22
                                                              Mar 09 2020




9th




 Case 1:20-mj-00021-MMS Document 1-1 Filed 03/09/20 Page 22 of 22
